UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-3186



SARAH ARENIVAS,

                                            Plaintiff - Appellant,

          versus

SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CA-94-368-2)


Argued:   September 26, 1996           Decided:     November 26, 1996


Before RUSSELL and MICHAEL, Circuit Judges, and MICHAEL, Senior
United States District Judge for the Western District of Virginia,
sitting by designation.

Affirmed by unpublished per curiam opinion.


ARGUED: H. Russell Vick, Greensboro, North Carolina, for Appellant.
J. Patrick Powers, Assistant Regional Counsel, SOCIAL SECURITY
ADMINISTRATION, Atlanta, Georgia, for Appellee. ON BRIEF: Frank W.
Hunger, Assistant Attorney General, Walter C. Holton, Jr., United
States Attorney, Mary Ann Sloan, Acting Chief Counsel, Region IV,
Mack A. Davis, Acting Deputy Chief Counsel, Haila Naomi Kleinman,
Supervisory    Assistant   Regional   Counsel,   SOCIAL    SECURITY
ADMINISTRATION, Atlanta, Georgia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant Sarah Arenivas appeals from the denial of social se-

curity disability benefits by the district court. A careful review

of the record, the briefs, and the oral argument before this court

compels the conclusion that the Secretary's decision was supported

by substantial evidence and that the appropriate law was properly
applied, all as set out in the comprehensive opinion of the Magis-

trate Judge below.   See 42 U.S.C. § 405(g); Craig v. Chater, 76
F.3d 585, 589 (4th Cir. 1996).   Accordingly, the district court's

decision below is affirmed.




                                                          AFFIRMED




                                 3